COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


ESTATE OF RONALD CRAIG
                                                                MEMORANDUM OPINION*
v.     Record No. 2946-06-2                                         PER CURIAM
                                                                    APRIL 10, 2007
AMERICAN MINIATURE GOLF COURSE
 CONSTRUCTION AND TRAVELERS PROPERTY
 CASUALTY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jamie L. Karek; Geoffrey R. McDonald & Associates, P.C., on
                 brief), for appellant.

                 (Gerard E.W. Voyer; Audrey Marcello; Taylor & Walker, P.C., on
                 brief), for appellees.


       The Estate of Ronald Craig appeals a decision of the Workers’ Compensation

Commission finding that it failed to prove that the decedent sustained a compensable injury by

accident arising out of and in the course of his employment. We have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Estate of Ronald Craig v.

American Miniature Golf Course Constr., VWC File No. 219-15-88 (Nov. 9, 2006). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.